DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1, 3-9, 11-15, and 17-23 are allowed. 
The following is an examiner' s statement of reasons for allowance. 
Regarding claim 1, Kim teaches a server device (see e.g. FIGS. 7-9) comprising: a communication module (one or more communication modules in the disclosed server to communicate with a plurality of devices; see e.g. FIGS. 7-9 and para. [0069]) configured to: receive, from a supplier-side modality, one or more vehicle resource availability indicators (receiving from a fleet management whether one or more vehicles [with specific resources] are available to play a specific role [0070-71]); each respective vehicle resource availability indicator identifies a time period during which the vehicle resource is available (the car serves as RSU or backup RSU to support services specialized for a particular region, season, time of day for a temporary event, see e.g. para. [0056], which means that the availability of the one or more cars needs to be at least for the time of day for the temporary event in order for the car to be successfully selected), and a time period during which the vehicle resource is available, and the vehicle capabilities include one or more of a trunk space availability of the vehicle or an air filter system activation of the vehicle; and receive, from one or more client devices, one or more vehicle resource usage requests, wherein each of the one or more vehicle resource usage requests includes an indication of a requested vehicle resource and a requested location of the requested vehicle resource (receiving one or more vehicle resource usage request from a requester [see e.g. step S, FIG. 8] which can be implemented by a hardware device [see e.g. para. 0093], wherein requester sends a scene description, see e.g. para. [0069] including a requested vehicle resource and location; see e.g. Table 1 and para. [0076-77]), wherein each client device of the one or more client devices is associated with one of the one or more vehicle resource usage requests (wherein the requestor device, see e.g. FIGS. 7-8 and para. [0093], is associated with a resource usage request); processing circuitry in communication with the communication module (the scene descriptions are encoded in a machine readable format and processed by the sender, see e.g. para. [0025], and can communicate to a fleet management and the requestor, see e.g. FIG. 7, which means the server at least comprises a processor in at least one communication module), the processing circuitry being configured to: identify, based on the one or more vehicle resource availability indicators and the one or more vehicle resource usage requests, a particular vehicle resource usage request that matches a particular vehicle resource availability indicator (the server identifies a match between the request and the resource availability based on the available resources and the request; see e.g. para. [0070-71]); send, via the communication module, a respective match communication to each of the client device associated with the particular vehicle resource usage request (the server sends a match communication to the requestor [device] when there is match or no match is found; see e.g. FIG. 8); responsive to receiving an acceptance communication from the supplier side modality, send to the supplier-side modality, an instruction that causes a display device of the supplier-side modality to display an indication of the requested location included in the particular vehicle resource usage request (after the request is accepted, an instruction may be sent to  provide guidance and/or instruction for the car to operate as a backup RSU vehicle, e.g. showing a precise GPS location where the car needs to be parked [to act as RSU vehicle], direction, see e.g. para. [0066-67]); and send, via the communication module, navigation instructions to one or both of the supplier side modality or a navigation system of a particular vehicle associated with the particular vehicle resource availability indicator (an instruction may be sent to provide guidance and/or instruction for the car to operate as a backup RSU vehicle, e.g. showing a precise GPS location where the car needs to be parked [to act as RSU vehicle], direction, see e.g. para. [0066-67], wherein the instruction[s] are sent via the one or more communication modules and the instructions showing precise GPS location is interpreted as navigation instructions). 
Even though Kim does not teach that the sending to the supplier-side modality in response to the receiving an acceptance communication from the supplier side modality is done via the communication module but the Fleet management 730 (see e.g. S4 in FIG. 8), it would have been obvious to one or ordinary skill in the art that the server and fleet management can be carried out by a single entity (Uber, Lyft for example) as further elaborated by Djuric is proceeding paragraphs. Kim further suggests that communication between a car and the server can be taken place directly, see e.g. FIG. 9. Therefore, it would have been obvious to one of ordinary skill in the art that the claimed communication to the one or more cars 350, for example, can be carried out by via the communication module housed in the server itself. 
Furthermore, it is known in the art to send a match communication to client (or requestor) as well as to a supplier side modality (or requestee). For example, Djuric teaches an indicator identifying one or more vehicle capabilities that are available as a vehicle resource (vehicle is matched with a rider, wherein rider request includes one or more vehicle resources, i.e. whether the vehicle is equipped with wheelchair lift, bike rack, or baby seat [see e.g. para. 0046] which is previously stored in the driver or vehicle related information, and match would be based on the vehicle resource since that is the minimum requirement for the vehicle to be qualified) and a matching system for matching a rider (or requestor) with a driver (or requestee), wherein each of the one or more vehicle resource availability indicators includes an indication of a vehicle resource (vehicle is matched with a rider, wherein rider request includes one or more vehicle resources, i.e. whether the vehicle is equipped with wheelchair lift, bike rack, or baby seat [see e.g. para. 0046] which is previously stored in the driver or vehicle related information, and match would be based on the vehicle resource) and a match communication is sent to a supplier-side modality (a selected driver match is communicated to one or more driver(s); see e.g. para. [0029] and [0033-34]). 
Endo, in a same or similar field of endeavor, teaches vehicle capabilities include one or more of a trunk space availability of the vehicle or an air filter system activation of the vehicle (the discloses system teaches that a trunk space of a vehicle is indicated as being available during certain time period; see e.g. para. [0005] and [0149]).
However, the prior art references do not explicitly or implicitly teach 
The following is an examiner’s statement of reasons for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688